DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to Applicant’s amendment filed on July 12, 2022 in which claims 1-20 are presented for examination; and a Terminal Disclaimer was filed.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the invention generally relates to a system and method of sensing and responding to service discoveries on a consumer’s machine and, more particularly, to a system and method of sensing (discovering) service needs on a consumer’s machine using a resident Daemon, and responding to the service discoveries using an extension of Universal Description, Discovery and Integration (UDDI). The closest prior art of record disclose similar methodology. However, the closest prior art of record failed to show “scanning, by a third party computing device, for keywords to be added to a master keyword list; checking, by the third party computing device, for duplicates of the keywords prior to placing the keywords into the master keyword list; and automatically notifying a local machine of applicable services, wherein: a keyword matches service information of a first service machine of a plurality of service machines in a keyword list maintained by the third party computing device; and the third party computing device is external to the local machine and provides a bridge between the local machine and the plurality of service machines.” These claimed features being present in independent claims 1, 14 and in conjunction with all the other claimed limitations render claims 1 and 14 allowable over the prior art of record. 

As per claims 1-13 and 15-20, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1 and 14. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
July 26, 2022